UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
WANDA SMITH BATTLE,                                 )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )
                                                    )    Civil Action No. 19-682 (RMC)
DISTRICT OF COLUMBIA                                )
DEPARTMENT OF TRANSPORTATION,                       )
et al.,                                             )
                                                    )
               Defendants.                          )
                                                    )

                                 MEMORANDUM OPINION
               Defendants District of Columbia, District of Columbia Department of

Transportation, Jeff Marootian, and Soumaya Dey move to dismiss, or in the alternative, for

summary judgment on Wanda Smith Battle’s claims of race and sex discrimination under Title

VII of the Civil Rights Act. The Court will grant Defendants’ motion to dismiss in its entirety.

                                         I.      FACTS

               The Court takes its facts from the Amended Complaint and Defendants’

Statement of Undisputed Material Facts, which are not contested by the Plaintiff.

               Wanda Smith Battle is an African-American female employed by the District of

Columbia Department of Transportation (DC DOT). She works in the Traffic Operations and

Safety Division of DC DOT, where she serves as a Program Management Analyst. Ms. Battle’s

direct supervisor is James Strange, and her second-level supervisor is Soumaya Dey.

               In June 2018, Ms. Battle submitted a request to attend two seminars, which her

direct supervisor, Mr. Strange, approved. However, Mr. Dey approved only one of the two

seminars, denying her request to attend the Traffic Flow Theory and Characteristics Committee


                                                1
Workshop and Midyear Meeting in Woods Hole, MA in August 2018. Up to that time, Ms.

Battle and Mr. Dey had had very little contact but Ms. Battle went directly to him to ask about

her request to attend the program in Woods Hole. Mr. Dey told her that he had not approved the

request because the program would be attended by engineers and professors and she would not

“comprehend” it. Am Compl. [Dkt. 9] ¶ 22. Ms. Battle alleges that Mr. Dey also made

derogatory statements concerning her experience and intelligence. 1 Ms. Battle informed Mr.

Dey that she holds a “double master’s degree” but he “still seemed unsure” and “would have to

think about it.” Mot., Ex. 7, Pl.’s EEO Charge of Discrimination [Dkt. 10-9]. Ms. Battle

considered Mr. Dey’s comments to be discriminatory.

               She did, nonetheless, attend the workshop. She appealed Mr. Dey’s denial to his

superior, an unnamed individual, who approved it. Ms. Battle was informed that she could

attend the Committee Workshop and Midyear Meeting on July 27, 2018. She registered for the

program on July 30, 2018 and attended the meeting from August 7 to August 9, 2018.

                In her position as a Program Management Analyst, Ms. Battle was responsible

for bringing the department into compliance and she completed that task. See Am. Compl. ¶ 28.

But before she received credit for this work, she was transferred to another position where she

was again assigned responsibility for turning around another non-compliant program; she

complains that an employee “with less credential and experience” replaced her in the original

position. Id. ¶ 31. Ms. Battle asked Jeff Marootian, another employee at DC DOT, whether she

would receive a promotion for her work in the original position and he responded “you wanna




1
 Ms. Battle further alleges that Mr. Dey has engaged in racist conduct toward African-American
employees.

                                                2
stay here don’t you,” which Ms. Battle interpreted to mean she should not complain for fear of

losing her job. Id. ¶¶ 35-36.

               On November 28, 2018, Ms. Battle filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC). Since that charge is at the heart of the dispute,

the Court quotes it in whole:

               I have been employed with the [DC DOT] since July of 2017 as a
               program management analyst. My supervisor, James Strange,
               approved two training seminars relevant to my job in July of 2018,
               which were then passed up to the Assistant Director, Soumya [sic]
               Dey. I noticed that he only approved one out of the two trainings,
               so I went to him to bring it to his attention. Mr. Dey and I have near
               to no interaction before this date, and when I went to him this was
               our first real conversation. When I went into his office and
               mentioned that he didn’t approve the second training, he explained
               that he didn’t think I would be able to comprehend the information
               in the training because everyone there would be an engineer or
               professor, and I didn’t have the qualifications for that. Once I
               explained that I actually had a double master’s degree, he still
               seemed unsure and told me he would have to think about it. The
               training was never approved.

               I believe I have been discriminated against based on my race
               (Black/African American), and my sex (female), in violation of Title
               VII of the Civil Rights Act of 1964, as well as my age, in violation
               of the Age Discrimination in Employment Act of 1967, as amended.

Pl.’s EEO Charge of Discrimination.

               Ms. Battle alleged discrimination due to her race, sex, and age. Id. The EEOC

dismissed her charge on December 11, 2018 and issued a Right to Sue Letter to Ms. Battle, who

filed a Complaint on March 11, 2019 and followed it with an Amended Complaint on June 14,

2019. Ms. Battle sues the District of Columbia Department of Transportation, Jeff Marootian,

Soumaya Dey, and the District of Columbia under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq. She also names two additional civil rights laws, 42 U.S.C.

§§ 1981 and 1983. The Amended Complaint alleges that Ms. Battle suffered discrimination due


                                                 3
to her race, African American, and gender, female. Defendants move to dismiss or, in the

alternative, for summary judgment. The motion is ripe for review. 2

                                  II.     LEGAL STANDARDS

    A. Motion to Dismiss/Summary Judgment

               Motions to dismiss are properly raised in response to a complaint under Federal

Rule of Civil Procedure 12. Fed. R. Civ. P 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A complaint is facially plausible when it pleads facts that

allow a court to “draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Although the standard is deferential, it “asks for more than a sheer possibility that

a defendant has acted unlawfully,” id., and is unsatisfied when a complaint pleads facts that are

“‘merely consistent with’ a defendant’s liability.” Id. (quoting Twombly, 550 U.S. at 557).

While courts considering Rule 12(b)(6) motions accept as true the factual allegations in a

complaint, they are not forced to accept the plaintiff’s conclusory legal determinations. See id.

               Alternatively, motions for summary judgment should be granted when the moving

party demonstrates that there is no genuine dispute of a material fact. Fed. R. Civ. P. 56(a). A

party can move for summary judgment at any time before thirty days after the close of discovery.

Fed. R. Civ. P. 56(b). The moving party has the burden of proving that there is no material

dispute of fact, and under our Local Rules can do so by providing a list of material facts not in




2
 See Defs.’ Mot. to Dismiss or in the Alternative for Summ. J. (Mot.) [Dkt. 10]; Pl.’s Resp. in
Opp’n to the Defs.’ Mot. to Dismiss or in the Alternative for Summ. J. (Opp’n) [Dkt. 13]; Defs.’
Reply to Pl.’s Opp’n to the District’s Mot. to Dismiss or in the Alternative for Summ. J. [Dkt.
14].

                                                  4
dispute which are to be taken as true unless controverted by the nonmoving party in their

opposition filing. LCvR 7(h)(1). Once such facts are established, courts rely on them to

determine whether the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“[W]here a defendant has moved for summary judgment under Rule 56 as an alternative to

dismissal under Rule 12(b)(6), ‘the decision regarding whether or not to treat motion to dismiss

as one for summary judgment is committed to the sound discretion of the trial court.’” Tyson v.

Brennan, 306 F. Supp. 3d 365, 369-70 (D.D.C. 2017) (quoting Ross v. U.S. Capitol Police, 195
F. Supp. 3d 180, 192 (D.D.C. 2016)).

   B. Title VII
               In order to bring an actionable discrimination claim under Title VII, a plaintiff

must establish that: (1) she is a member of a protected class; (2) she suffered an adverse

employment action; and (3) the adverse action gives rise to an inference of discrimination. See

Edwards v. Gray, 7 F. Supp. 3d 111, 115 (D.D.C. 2013); see also Stella v. Mineta, 284 F.3d 135,

145 (D.C. Cir. 2002); Nguyen v. Mabus, 895 F. Supp. 2d 158, 174 (D.D.C. 2012). “[A]n

employment discrimination plaintiff is not required to plead every fact necessary to establish a

prima facie case to survive a motion to dismiss.” Jones v. Air Line Pilots Ass’n, Int’l, 642 F.3d
1100, 1104 (D.C. Cir. 2011) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002)). A

plaintiff must, however, plead sufficient facts to demonstrate a plausible right to relief. Jones v.

Castro, 168 F. Supp. 3d 169, 184 (D.D.C. 2016).

               Title VII prohibits discrimination in the workplace because of an individual’s

race, color, sex, religion, or national origin. 42 U.S.C. § 2000e-16. “Under Title VII . . . , the

two essential elements of a discrimination claim are that (i) the plaintiff suffered an adverse

employment action (ii) because of the plaintiff’s race, color, religion, sex, [or] national origin.”

Baloch v. Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir. 2008). A plaintiff can prove her case

                                                  5
with either direct or circumstantial evidence. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-

78 (2009).

               If a plaintiff cannot provide direct evidence of discrimination, courts apply the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Under the McDonnell Douglas framework: (1) the plaintiff must establish a prima facie case

demonstrating that she was subjected to an adverse employment action under circumstances that

support an inference of discrimination; (2) the defendant may then come forward with a

legitimate, non-discriminatory reason for its actions; if the defendant does so, (3) the plaintiff

must demonstrate that such legitimate, non-discriminatory reasons were pretextual justifications

to hide discrimination. See Taylor v. Small, 350 F.3d 1286, 1292 (D.C. Cir. 2003). Once an

employer asserts a legitimate, non-discriminatory reason for the action(s) taken, the need to

analyze the prima facie case drops away and “the district court must resolve one central

question: Has the employee produced sufficient evidence for a reasonable jury to find that the

employer’s asserted non-discriminatory reason was not the actual reason and that the employer

intentionally discriminated against the employee on the basis of race, color, religion, sex, or

national origin?” Brady v. Office of the Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008).

   C. Jurisdiction and Venue
               Courts “have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party.” Arbaugh v. Y & H Corp.,

546 U.S. 500, 514 (2006). Federal district courts have original jurisdiction to review claims

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., pursuant to 28 U.S.C.

§ 1331 because Title VII cases are actions arising under federal law.

               Venue is appropriate in this district under 28 U.S.C. § 1391(b) because the

Defendants are the District of Columbia, DC DOT, and DC DOT employees and Ms. Battle is

                                                  6
employed by the District in the District. 28 U.S.C. § 1391(b). Defendants do not contest

jurisdiction or venue.

                                       III.    ANALYSIS

                Some aspects of the Amended Complaint face hurdles that cannot be overcome:

certain named Defendants are not subject to suit and not all remedies are available. The Court

addresses these matters briefly before turning to the substantive issues.

   A. Wrongly-Named Defendants
                Ms. Battle is an employee of the DC DOT. As defendants, she names not only

the District of Columbia, but also the DC DOT, Jeff Marootian, a DC DOT employee, and

Soumaya Dey, a DC DOT supervisor. The proper defendant in an employment discrimination

action for money damages brought by a D.C. employee is the District of Columbia itself. See

Cooper v. Henderson, 174 F. Supp. 3d 193, 199 (D.D.C. 2016) (citing Smith v. Janey, 664 F.

Supp. 2d 1, 8 (D.D.C. 2009) (“[T]here is no individual liability under Title VII, the ADEA or the

ADA.”)). Additionally, District of Columbia agencies, such as DC DOT, have been found non

sui juris, or not suable entities separate from the District. See Gurara v. District of Columbia,

881 F. Supp. 2d 143, 145 n.1 (D.D.C. 2012) (“The complaint also names the District of

Columbia’s Department of Transportation, which is non sui juris and may not be sued.”). The

proper defendant in this action is the District of Columbia and all other named Defendants will

be dismissed.

   B. Wrongly-Sought Remedy
                Ms. Battle’s Amended Complaint requests punitive damages as part of her

remedy. As stated above, the only proper defendant is the District of Columbia itself and D.C. is

not liable for punitive damages absent extraordinary circumstance. See Daskalea v. District of

Columbia, 227 F.3d 433, 446-47 (D.C. Cir. 2000) (quoting Smith v. District of Columbia, 336

                                                 7
A.2d 831, 832 (D.C. 1975) (“Absent extraordinary circumstances not present here, we agree with

the weight of authority and conclude the District of Columbia is not liable for punitive

damages.”)). Ms. Battle argues that extraordinary circumstances exist because she “has been

subjected to discriminatory conduct by her superiors regarding the intellectual capacity of her

and other African American employees” and DC DOT “failed to protect [Ms. Battle] from these

occurrences and provided minimal responses to [her] complaint.” Opp’n at 3. The argument is

insufficient and without legal support. The allegations in the Amended Complaint do not state

extraordinary circumstances that could justify punitive damages. The claim for punitive

damages will be dismissed.

   C. Wrongly-Cited Statutes
               The Amended Complaint makes a single reference to §§ 1981 and 1983, 42

U.S.C. §§ 1981 & 1983, but does not specify claims under either statute. Its two claims

explicitly state they are raised under Title VII. This is probably not a mistake: Section 1981

assures equal rights under the law and protects against “nongovernmental discrimination,” 42

U.S.C. § 1981(c), while Section 1983 provides a cause of action for individual liability when a

deprivation of rights occurs. Since the Amended Complaint only identifies these laws but does

not make allegations concerning them, it fails to state a relevant claim to relief that is plausible

on its face. Any potential claims under §§ 1981 and 1983 will be dismissed.

   D. Exhaustion of Administrative Remedies
               Ms. Battle’s opposition to D.C.’s motion identifies the issues she wishes to

litigate in addition to Mr. Dey’s reaction to her training request and treatment of it. She argues

that she has alleged sufficient facts to sustain a claim of a hostile work environment, that she was

treated discriminatorily when she was transferred to another comparable position, and that she

was intimidated into accepting the job. These events were allegedly based on her race because

                                                  8
Messrs. Dey and Marootian did not treat white employees in the same fashion. The District of

Columbia states that none of these matters was raised in Ms. Battle’s EEO charge and none is

like or related to the denial of training of which she did complain.

               Before filing suit in a district court, an individual raising a Title VII claim must

complete the administrative exhaustion requirements, see Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 114, 122 (2002), which includes filing a charge with the EEOC. See 42 U.S.C.

§ 2000e-5(e)(1). Because “[e]ach incident of discrimination and each retaliatory adverse

employment decision constitutes a separate actionable ‘unlawful employment practice,’” Nat’l

R.R., 536 U.S. at 114, “plaintiffs alleging discrete acts of discrimination or retaliation ‘must

exhaust the administrative process regardless of any relationship that may exist between those

discrete claims and any others.’” Rashad v. Washington Metro. Area Transit Auth., 945 F. Supp.
2d 152, 166 (D.D.C. 2013) (quoting Coleman-Adebayo v. Leavitt, 326 F. Supp. 2d 132, 137-38

(D.D.C. 2004)).

               Ms. Battle did file a charge with the EEOC and in that charge she alleged that Mr.

Dey discriminated against her due to her race, gender, and age when he denied one of two

requests to attend training. Although the Amended Complaint and her opposition include

allegations about derogatory comments, see Am. Compl. ¶ 23, and Ms. Battle’s reassignment to

another department, see id. ¶¶ 28-36, her EEO charge made no allusion to, and included no

information concerning, those allegations.

               Ms. Battle attempts to rehabilitate part of her additional discrimination claims by

arguing they are reasonably related to the claim she included in her EEO charge. See Park v.

Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995) (“A Title VII lawsuit following the EEOC

charge is limited in scope to claims that are like or reasonably related to the allegations of the



                                                  9
charge and growing out of such allegations.” (internal quotation marks and citation omitted)).

She contends that three paragraphs in her Amended Complaint were reasonably related to the

EEO charge. Opp’n at 4 (citing Am. Compl. ¶¶ 22-24). Paragraph 22 alleges that Mr. Dey

believed Ms. Battle lacked the ability to comprehend the training, which statement is explicitly

included in Ms. Battle’s EEO charge; Paragraph 23 alleges that Mr. Dey referred to African-

American students as “those people”; and Paragraph 24 alleges that “[Mr.] Dey’s racist conduct

was only committed toward African-American employees and potential employees.” Am.

Compl. ¶¶ 22-24. No further background, examples, or facts elucidate these allegations. On the

other hand, Ms. Battle’s EEO charge was specific and focused on her dual training requests.

There is no relationship shown between the training and other alleged unidentified instances of

racism that would connect them. The single comment about “those people” might be offensive

but is not alleged with facts that indicate a pattern; most single comments are not independently

violative of Title VII. See Simms v. Gen. Printing Office, 87 F. Supp. 2d 7, 9 (D.D.C. 2000)

(“‘[S]tray remarks,’ even those made by a supervisor, are insufficient to create a triable issue of

discrimination where . . . they are unrelated to an employment decision involving the plaintiff.”).

Ms. Battle’s conclusory statement that Mr. Dey’s racist conduct was targeted at African

Americans both lacks facts and a relationship to the denial of a training opportunity.

               Ms. Battle has only exhausted her administrative remedies with respect to her

discrimination claims based on the denial of training opportunities by Mr. Dey. All other claims

will be dismissed for failure to exhaust.

   E. Claim Regarding Unapproved Training
               The only remaining claim is Ms. Battle’s claim that Mr. Dey discriminated

against her due to her race and/or gender when he denied her request to attend the Traffic Flow



                                                 10
Theory and Characteristics Committee Workshop and Midyear Meeting in Woods Hole, MA in

August 2018.

                The District first asks the Court to dismiss this remaining claim because the denial

of a training opportunity did not constitute an adverse employment action. An “adverse

employment action” is “‘a significant change in employment status, such as hiring, firing, failing

to promote, reassignment with significantly different responsibilities, or a decision causing

significant change in benefits.’” Baird v. Gotbaum, 662 F.3d 1246, 1248 (D.C. Cir. 2011)

(quoting Douglas v. Donovan, 559 F.3d 549, 552 (D.C. Cir. 2009)). An adverse employment

action occurs if an employee “experiences materially adverse consequences affecting the terms,

conditions, or privileges of employment or future employment opportunities such that a

reasonable trier of fact could find objectively tangible harm.” Forkkio v. Powell, 306 F.3d 1127,

1131 (D.C. Cir. 2002).

                A denial of a training opportunity can be an adverse employment action, see

Freedman v. MCI Telecomms. Corp., 255 F.3d 840, 845 (D.C. Cir. 2001), but the denial must

“materially affect[] the plaintiff’s pay, hours, job title, responsibilities, promotional

opportunities, and the like.” Santa Cruz v. Snow, 402 F. Supp. 2d 113, 127 (D.D.C. 2005); see

also Casey v. Mabus, 878 F. Supp. 2d 175, 184 (D.D.C. 2012) (finding plaintiff’s allegations

regarding denial of training “insufficient to establish an adverse employment action” and citing

additional cases); Edwards v. EPA, 456 F. Supp. 2d 72, 86 (D.D.C. 2006) (“[T]o be adverse, the

denial of a travel or training opportunity must have a discernible, as opposed to a speculative,

effect on the terms, conditions, or privileges of one’s employment.”).

                The Amended Complaint does not present allegations concerning the effect of the

denial of training on Plaintiff’s employment. While she argues that “[Mr.] Dey’s denial of [her]



                                                  11
opportunity to attend the training session stunts [her] ability to be promoted within the agency,”

Opp’n at 4, Plaintiff offers no facts in support.

               This lack of a factual underpinning may be understandable: although Mr. Dey

initially denied her second training request, it was timely approved, and Plaintiff attended the

training in Woods Hole after all. The duration of Mr. Dey’s denial was no more than a month

and, without much more, could not have affected Plaintiff’s career as she contends. 3 Ms.

Battle’s claims of discrimination due to the unapproved training opportunity will be dismissed.

                                      IV.     CONCLUSION

               For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss,

Dkt. 10. A memorializing Order accompanies this Memorandum Opinion.



Date: January 29, 2020
                                                         ROSEMARY M. COLLYER
                                                         United States District Judge




3
  The District moved, in the alternative, for summary judgment and included evidence that Ms.
Battle ultimately attended the training that was originally not approved. Ms. Battle does not
contest the fact that she attended the training. Therefore, even if her inability to attend the
training could have resulted in a discernible effect on her employment, no such effect ever
occurred because she does not dispute that she attended the training.

                                                    12